Title: To George Washington from Elizabeth Thompson, 10 October 1783
From: Thompson, Elizabeth
To: Washington, George


                        
                            Sir,
                            New York 10th October 1783
                        
                        When I had the Honor of seeing your Excellency at Princeton, you desired that I should make out an Account
                            for my Services in your Family to be laid before the Financier.
                        I came in to Your Excellency’s Service as Houskeeper in the Month of June 1776 with a zealous Heart to do the
                            best in my Power. Although my Abilities had not the strength of my Inclinations Your goodness was pleased to approve and
                            bear with me untill December 1781 when Age made it necessary for me to retire.
                        Your Bounty and goodness in that time bestowed upon me the Sum of £179.6.8 which makes it impossible for me
                            to render an Account; my Service was never equal to what your Benevolence has thus rated them.
                        And being now in my Eightieth Year, should I ever want, which I hope will not be the Case, I will look up to
                            Your Excellency for Assistance, where, I am sure I will not be disappointed. And that the Father of Mercies may pour on you
                            his Choicest Blessings, shall ever be the Prayer of Your Excellency’s Old Devoted Servant
                        
                            Elizabeth Thompson
                        
                    